IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50522
                        Conference Calendar



LAWRENCE MICHAEL HARRISON, SR.,

                                         Plaintiff-Appellant,

versus

BLAKE WILLIAMS; PATRICIA ROBERTSON;
RONALD EARLE; DON SAMUELS; ROBERT
SAWYER; ALEXANDER TRADD, II; JOHN HINTON,
III; GLENN A. MAKL; STEWART C. ROBINSON;
RICHARD H. STEPHENS; PAUL E. COGGINS;
GENE LUNT; VIC CONRAD; RICK MOUNTCASTLE;
MICHEL NICROSI; SUZANNA PEREZ SANCHEZ;
CHARLES M. MEADOWS; WILLIAM R. COUSINS, III;
DON G. HORTON; HOWARD FREIDIN; THOMAS CLINTON
BARRON; PETER FRANK RANERI; GABRIELA RANERI;
JAMES ARCHER; VLADIMIR BRKIC; JAMES L. KENNEDY;
MEADOWS, OWENS, COLLIER, REED & COGGINS, LLP;
TRUE, ROHDE & SEWELL,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-96-CV-605-SS
                       - - - - - - - - - -
                          June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Lawrence Michael Harrison, federal prisoner #24878-086,

appeals the district court’s summary judgment in favor of

defendants, dismissing with prejudice his civil rights action

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50522
                                -2-

pursuant to 42 U.S.C. § 1983, and Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971).   Harrison signed his notice of

appeal on May 14, 1999.   Harrison did not obtain permission from

a judge of this court before filing his notice of appeal, as he

is required to do pursuant to this court’s order in United States

v. Harrison, No. 98-11507 (5th Cir. Feb. 2, 1999).   The instant

appeal is therefore DISMISSED as improvidently docketed.

     APPEAL DISMISSED.